             Case 1:18-cv-02400 Document 1 Filed 10/18/18 Page 1 of 15



                       IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLUMBIA

 CITIZENS FOR RESPONSIBILITY AND
 ETHICS IN WASHINGTON,
 455 Massachusetts Avenue, N.W.
 Washington, D.C. 20001,

                        Plaintiff,
        v.

 U.S. ENVIRONMENTAL PROTECTION                              Civil Action No. 18-cv-2400
 AGENCY,
 1200 Pennsylvania Avenue, N.W.
 Washington, D.C. 20460, and

 ANDREW WHEELER,
 in his official capacity as
 Acting Administrator of the U.S.
 Environmental Protection Agency,
 1200 Pennsylvania Avenue, N.W.
 Washington, D.C. 20460,

                        Defendants.


             COMPLAINT FOR INJUNCTIVE AND DECLARATORY RELIEF

       1.      This is an action for injunctive and declaratory relief under the Administrative

Procedure Act (“APA”), 5 U.S.C. § 701, et seq., and the Declaratory Judgment Act, 28 U.S.C.

§ 2201, et seq. Plaintiff Citizens for Responsibility and Ethics in Washington (“CREW”)

challenges the failure of Defendant Environmental Protection Agency (“EPA”) to release

documents expressly incorporated by reference in former EPA Administrator Scott Pruitt’s

August 13, 2018 public financial disclosure report, in violation of the Ethics in Government Act

(“EIGA”), 5 U.S.C. app. 4 § 101, et seq.

       2.      Administrator Pruitt resigned from EPA in July 2018, in the wake of ethics

scandals that plagued his tenure at the agency. His public financial disclosure report, filed more
             Case 1:18-cv-02400 Document 1 Filed 10/18/18 Page 2 of 15



than a month after his resignation, states that he was provided “various” unidentified “items as

part of events, meetings, or otherwise, as an extension of and in conjunction with [his] position”

as EPA Administrator, and that these items were listed in a written inventory created by EPA

ethics personnel. Rather than evaluating whether these items qualified as gifts subject to EIGA’s

disclosure requirements, Mr. Pruitt’s public financial disclosure report “incorporate[s]” the non-

publicly available inventory “by reference . . . for consideration,” without describing the contents

of that inventory. Because the inventory is incorporated in Mr. Pruitt’s financial disclosure

report, it is subject to EIGA’s public disclosure requirements. And per those requirements, EPA

must “permit inspection” or “furnish a copy” of Mr. Pruitt’s full and complete public financial

disclosure report—including the incorporated inventory—“to any person requesting such

inspection or copy.” 5 U.S.C. app. 4 § 105(b)(1).

       3.       EPA, however, has rejected CREW’s request to obtain the inventory referenced in

Mr. Pruitt’s financial disclosure, asserting that the inventory is “not part of” the financial

disclosure, even though it is expressly incorporated therein by reference. EPA’s failure to

release the inventory violates EIGA and is therefore “arbitrary, capricious, an abuse of

discretion, or otherwise not in accordance with law” and “unlawfully withheld” agency action. 5

U.S.C. § 706.

       4.       This suit requests a declaratory judgment that EPA’s actions violate EIGA, and

injunctive relief compelling EPA to comply with its EIGA obligations.




                                                  2
             Case 1:18-cv-02400 Document 1 Filed 10/18/18 Page 3 of 15



                                 JURISDICTION AND VENUE

       5.      This action arises under the APA, 5 U.S.C. § 701, et seq., and the Declaratory

Judgment Act, 28 U.S.C. § 2201. This Court has personal and subject-matter jurisdiction over

this action pursuant to 28 U.S.C. § 1331 (action arising under the laws of the United States).

       6.      Venue lies in this district pursuant to 28 U.S.C. § 1391(e).

                                             PARTIES

       7.      Plaintiff CREW is a nonprofit, non-partisan corporation, organized under section

501(c)(3) of the Internal Revenue Code. CREW is committed to protecting the right of citizens

to be informed about the activities of government officials and to ensuring the integrity of

government officials. To advance its mission, CREW uses a combination of research, litigation,

advocacy, and public education to disseminate information to the public about public officials

and their actions, and outside influences that may bear on those actions.

       8.      CREW routinely requests, reviews, and analyzes data made available to the public

pursuant to EIGA, including public officials’ financial disclosure reports. Such reports include

information relevant to public officials’ potential conflicts of interest, compliance with federal

law, and other matters of significant public concern. Using this information, CREW is able to

educate the public—through its website, press releases, reports, social media, and other methods

of distribution—about the integrity of public officials and candidates for public office, their

compliance with federal law, and our system of government.

       9.      CREW also frequently utilizes information from public financial disclosure

reports in submitting to federal agencies requests for investigations concerning potential legal

violations by public officials. For example, CREW recently submitted requests for investigation

                                                  3
             Case 1:18-cv-02400 Document 1 Filed 10/18/18 Page 4 of 15



to the Department of Justice (“DOJ”), Department of Commerce Office of Inspector General,

and the Office of Government Ethics (“OGE”) concerning potential criminal conflicts of interest

and false statements by Secretary of Commerce Wilbur L. Ross, all of which rely extensively on

Secretary Ross’s public financial disclosure reports. See Letter from CREW to DOJ and Dep’t

of Commerce Inspector General, Aug. 16, 2018, available at https://bit.ly/2DxRrJI; Letter from

CREW to DOJ and OGE, June 22, 2018, available at https://bit.ly/2M6Pas8. Similarly, CREW

submitted a request for investigation concerning potential false statements and violations of

ethical obligations by Mick Mulvaney, Director of the Office of Management and Budget and

Acting Director of the Consumer Financial Protection Bureau, which likewise relied extensively

on public financial disclosure reports. See Letter from CREW to Sens. Mike Enzi and Bernie

Sanders, and Inspector General of Federal Reserve, April 30, 2018, available at

https://bit.ly/2OACzyM.

       10.     In the past, CREW has regularly filed requests for public financial disclosure

reports pursuant to EIGA, and it expects to continue doing so. In addition, CREW has used, and

expects to continue using, the APA to challenge agency actions and policies it believes are

contrary to law, and to compel unlawfully withheld agency action.

       11.     CREW is hindered in carrying out its core programmatic activities when agencies

fail to timely and fully release public financial disclosure reports, as EPA has done here. This

deprives CREW of information critical to advancing its ongoing mission of identifying and

informing the public about issues bearing on the integrity of public officials, their potential

conflicts of interest, and their compliance with federal law.




                                                  4
             Case 1:18-cv-02400 Document 1 Filed 10/18/18 Page 5 of 15



       12.     Defendant EPA is an agency within the meaning of the APA, 5 U.S.C. § 701, and

EIGA, 5 U.S.C. app. 4 §§ 105, 109. EPA operates under the supervision and direction of the

EPA Administrator.

       13.     Defendant Andrew Wheeler is the Acting Administrator of EPA and is sued in his

official capacity only. As Acting EPA Administrator, Wheeler is responsible for ensuring the

agency complies with its EIGA obligations, including its obligation to “permit inspection of [a

financial disclosure] report by or furnish a copy of such report to any person requesting such

inspection or copy” within thirty days after the report is filed. 5 U.S.C. app. 4 § 105(b)(1).

                                    LEGAL FRAMEWORK

                                  The Ethics in Government Act

       14.     Congress enacted EIGA in 1978, in the aftermath of the Watergate scandal. See

Pub. L. No. 95-521, 92 Stat. 1824 (1978). Among other things, EIGA imposes financial

disclosure obligations on individuals holding or seeking certain public offices. See 5 U.S.C. app.

4 §§ 101-11; 5 C.F.R. Pt. 2634.

       15.     EIGA established the Office of Government Ethics (“OGE”) to administer key

portions of the statute. 5 U.S.C. app. 4 § 401. OGE’s responsibilities include (a) promulgating

regulations governing the “filing, review, and public availability” of financial disclosure reports;

(b) “monitoring and investigating compliance with the public financial disclosure

requirements of [the statute] by officers and employees of the executive branch and executive

agency officials responsible for receiving, reviewing, and making available financial statements

filed pursuant to such title”; and (c) “establishing a formal advisory opinion service whereby

advisory opinions are rendered on matters of general applicability or on important matters of first

                                                 5
             Case 1:18-cv-02400 Document 1 Filed 10/18/18 Page 6 of 15



impression . . . , and whereby such advisory opinions are compiled, published, and made

available to agency ethics counselors and the public.” Id. §§ 402(b)(1), (3), (8).

       16.       As the legislative history makes clear, Congress designed EIGA to be “a

comprehensive statute requiring full and complete public financial disclosure by high-level

officials in all three branches of the Federal Government.” S. Rep. 95-170, at 42, 1978

U.S.C.C.A.N. 4,216, 4,258 (March 16, 1977). Congress recognized that mandating public

financial disclosure would “increase public confidence in the government”; “deter conflicts of

interest from arising” by ensuring that officials’ financial activities would “be subject to public

scrutiny”; “deter some persons who should not be entering public service from doing so”; and

“better enable the public to judge the performance of public officials.” Id. at 21-22.

       17.       OGE has similarly recognized that EIGA’s public disclosure requirements are

intended “to ensure confidence in the integrity of the Federal Government by demonstrating that

they are able to carry out their duties without compromising the public trust.” 5 C.F.R.

§ 2634.104(a).

       18.       To achieve these goals, EIGA requires Executive Branch officials—including

Senate-confirmed agency heads such as the EPA Administrator—to file annual financial

disclosure reports. 5 U.S.C. app. 4 § 101.

       19.       With respect to reporting gifts, EIGA requires that financial disclosure reports

contain “[t]he identity of the source, a brief description, and the value of all gifts aggregating

more than the minimal value as established by section 7342(a)(5) of title 5, United States Code,

or $250, whichever is greater, received from any source other than a relative of the reporting

individual during the preceding calendar year.” 5 U.S.C. app. 4 § 102(a)(2)(A). The OGE

                                                  6
              Case 1:18-cv-02400 Document 1 Filed 10/18/18 Page 7 of 15



regulation implementing this provision provides that “each financial disclosure report filed

pursuant to this subpart shall contain the identity of the source, a brief description, and the value

of all gifts aggregating more than $390 in value which are received by the filer during the

reporting period from any one source.” 5 C.F.R. § 2634.304(a).

        20.     Financial disclosure reports “shall be filed by the reporting individual with the

designated agency ethics official at the agency by which he is employed.” 5 U.S.C. app. 4 §

103(a). And “[e]ach designated agency ethics official . . . shall make provisions to ensure that

each report filed with him under this title is reviewed within sixty days after the date of such

filing.” Id. § 106(a)(1). “If after reviewing [the] report . . . the designated agency ethics official .

. . is of the opinion that on the basis of information contained in such report the individual

submitting such report is in compliance with applicable laws and regulations, he shall state such

opinion on the report, and shall sign such report.” Id. § 106(b)(1).

        21.     EIGA confers a right of access to public financial disclosure reports, providing

that “[e]ach agency” and “supervising ethics office in the executive . . . branch . . . shall make

available to the public . . . each report filed under this title with such agency or office.” 5 U.S.C.

app. 4 § 105(a). Specifically, “each agency” and “supervising ethics office . . . shall, within

thirty days after any report is received under this title by such agency or office . . . permit

inspection of such report by or furnish a copy of such report to any person requesting such

inspection or copy.” Id. § 105(b)(1).

        22.     A public financial disclosure report may be obtained by “any person” who

submits a “written application . . . stating” their “name, occupation and address; . . . the name

and address of any other person or organization on whose behalf the inspection or copy is

                                                   7
             Case 1:18-cv-02400 Document 1 Filed 10/18/18 Page 8 of 15



requested; and . . . that such person is aware of the prohibitions on the obtaining or use of the

report.” 5 U.S.C. app. 4 § 105(b)(2).

       23.     Upon submitting a proper application, a requester is entitled to receive a full and

complete copy of the requested public financial disclosure report of an Executive Branch official.

       24.     OGE Form 278e is the standardized form used for public financial disclosure

reports (i.e., candidate, new entrant, nominee, annual, and termination reports) by Executive

Branch officials, and OGE Form 201 is the standardized form for requesting such reports.

       25.     OGE publishes the Public Financial Disclosure Guide (“OGE Guide”), a web-

based set of instructions for completing and reviewing the OGE Form 278e. See

https://www.oge.gov/Web/278eGuide.nsf.

       26.     Neither EIGA nor its implementing regulations state that a filer may satisfy his or

her reporting obligations by incorporating external documents or information by reference in a

public financial disclosure report.

       27.     The OGE Guide states that a “public financial disclosure report must be a

complete document in itself. Although the OGE Form 278e . . . can incorporate material from

other sources, the material must be made part of the form by attaching it and referencing it in the

relevant Parts.” OGE Guide § 1.03, https://bit.ly/2RonHCb.

       28.     OGE has issued a legal advisory concerning the public disclosure of ethics

agreements executed by public officials. See Memorandum from Amy L. Comstock, Director,

OGE, to Designated Agency Ethics Officials, DO-01-013 (Mar. 28, 2001),

https://bit.ly/2OwtfMe (“OGE Advisory DO-01-013”). That advisory explains that when

external documents, such as ethics agreements, are “incorporated by reference on the face of” a

                                                  8
             Case 1:18-cv-02400 Document 1 Filed 10/18/18 Page 9 of 15



public financial disclosure report, “the question of public disclosure is relatively straightforward:

the public disclosure requirements of section 105 of the Ethics in Government Act apply.” Id. at

3. In those circumstances, OGE explained, the incorporated “ethics agreement should be made

available to the public along with the SF 278 upon compliance with the requirements of section

105” of EIGA. Id. at 4.

                                The Administrative Procedure Act

       29.     The APA provides that a “person suffering legal wrong because of agency action,

or adversely affected or aggrieved by agency action within the meaning of a relevant statute, is

entitled to judicial review thereof.” 5 U.S.C. § 702.

       30.     The term “agency action” includes “the whole or a part of an agency rule, order,

license, sanction, relief, or the equivalent or denial thereof, or failure to act.” 5 U.S.C. § 551(13).

       31.     A court reviewing a claim under 5 U.S.C. § 702 “shall decide all relevant

questions of law, interpret constitutional and statutory provisions, and determine the meaning or

applicability of the terms of an agency action.” 5 U.S.C. § 706. The reviewing court shall

“compel agency action unlawfully withheld or unreasonably delayed” and “hold unlawful and set

aside agency action, findings, and conclusions found to be . . . arbitrary, capricious, an abuse of

discretion, or otherwise not in accordance with law.” Id. §§ 706(1), (2)(A).

                      FACTS GIVING RISE TO PLAINTIFF’S CLAIM

       32.     On February 17, 2017, Scott Pruitt assumed his position as EPA Administrator.

       33.     Administrator Pruitt’s tenure at EPA was rife with ethics scandals, which were the

subject of Inspector General investigations, congressional complaints, and widespread media

coverage. These included reports that Administrator Pruitt: (a) violated federal gift rules by

                                                  9
              Case 1:18-cv-02400 Document 1 Filed 10/18/18 Page 10 of 15



paying well below market rates ($50 a night) for a condominium co-owned by the wife of an

energy lobbyist, and by improperly accepting sports tickets, meals, air travel, and other items; (b)

misused taxpayer dollars by, among other things, purchasing a $43,000 secure phone booth

without proper approval, and providing himself an unprecedented and excessive 24/7 security

detail; and (c) falsified or concealed official records of his meetings with industry

representatives. 1

        34.     On July 5, 2018, Administrator Pruitt resigned from EPA.

        35.     On August 13, 2018, Mr. Pruitt filed his annual public financial disclosure report

for calendar year 2017 (the “PFD Report,” attached hereto as Exhibit 1). He signed the report

and certified that “the statements I have made in this form are true, complete and correct to the

best of my knowledge.” PFD Report at 1.

        36.     On September 12, 2018, two designated ethics officials at EPA, Kevin Minoli and

Justina Fugh, signed the PFD Report and certified that “[o]n the basis of information contained

in this report, I conclude that the filer is in compliance with applicable laws and regulations.”

PFD Report at 1.

        37.     In Part 9 of the PFD Report, which is the section for reporting “Gifts and Travel

Reimbursements,” Mr. Pruitt wrote “[n]one,” indicating he received no reportable gifts or travel


1
  See, e.g., Lisa Friedman, The Investigations That Led to Scott Pruitt’s Resignation, New York
Times, July 13, 2018, available at https://nyti.ms/2qIKs72; Eli Watkins & Clare Foran, EPA
chief Scott Pruitt’s long list of controversies, CNN, July 5, 2018, available at
https://cnn.it/2GDUIZh; Oliver Milman, A scandal for all seasons: Scott Pruitt’s ethics violations
in full, The Guardian, June 10, 2018, available at https://bit.ly/2HBWFkD; Curt Devine, Scott
Bronstein, and Drew Griffin, Two Democratic congressmen call for IG probe of Pruitt’s secret
calendar after CNN report, CNN, July 5, 2018, available at https://cnn.it/2KN7dTp; Letter from
Sens. Thomas Carper and Tom Udall to Kevin Minolo, EPA, June 12, 2018, available at
https://bit.ly/2JHDMhQ.
                                                  10
              Case 1:18-cv-02400 Document 1 Filed 10/18/18 Page 11 of 15



reimbursements during the reporting period. PFD Report at 8. But he also included an endnote,

stating in part:

        During my tenure [as EPA Administrator] I was presented with various items as
part of events, meetings, or otherwise, as an extension of and in conjunction with my
position, which were received by the advance staff and scheduling personnel and then
delivered to EPA Ethics personnel to inventory, review and process to determine whether
said items constituted gifts, and if so, whether I could receive said items. To the best of
my knowledge the inventory of these items, and the items themselves, are still physically
at EPA and I have not taken possession of permissible items, nor am I personally aware of
all the items inventoried, but by reference, I hereby incorporate those items for
consideration.

        Id. at 9 (emphasis added).

        38.        By email dated September 13, 2018, CREW submitted a completed OGE Form

201 request to EPA seeking Mr. Pruitt’s PFD Report, “including all attachments and all items

incorporated by reference” therein.

        39.        Later that day, EPA emailed the following response to CREW’s request: “On

behalf of the U.S. Environmental Protection Agency, we are responding to your OGE-201

request for the annual report filed by former Administrator E. Scott Pruitt. Attached is Mr.

Pruitt’s report, which covers calendar year 2017 only. As you will see, he signed this report on

August 13, 2018, and EPA certified it today. Pursuant to the Ethics In Government Act, we are

releasing his report within 30 days of our receipt.” EPA did not address CREW’s request for

documents “incorporated by reference” in the PFD Report.

        40.        CREW responded by noting that CREW’s “201 request specifically seeks not just

Mr. Pruitt’s [PFD] report, but all items ‘incorporated by reference’ therein.” CREW explained

that “[b]ecause the referenced ‘inventory of items’ is expressly incorporated by reference in Mr.




                                                 11
              Case 1:18-cv-02400 Document 1 Filed 10/18/18 Page 12 of 15



Pruitt’s report, it is necessarily part of the report and therefore must be released per 5 U.S.C. app.

4 § 105 and 5 C.F.R. § 2634.603(c).”

        41.     EPA responded that it understood CREW’s request, but that “the OGE-201

permits release only of certain ‘covered records’ that are articulated on page 2 of the form that

you submitted. You have received the document that EPA received from the filer in its

entirety.”

        42.     CREW responded that it disagreed with EPA’s analysis; reiterated its position that

documents incorporated by reference in a PFD report are, by definition, part of the report; cited

the language from OGE Advisory DO-01-013 indicating that documents incorporated by

reference in a PFD report are subject to EIGA’s disclosure requirements; and noted that it would

pursue available legal remedies if EPA denied the request.

        43.     EPA responded that it would take CREW’s position under advisement.

        44.     Over two weeks later, on September 30, 2018, EPA emailed CREW a final

determination denying its request. The agency explained it “consulted with the Office of

Government Ethics, and they concur in EPA’s determination that an inventory referenced by Mr.

Pruitt [in the PFD Report] is not part of the 278 that can or should be released pursuant to an

OGE 201.” EPA’s email did not state that any further administrative remedies were available to

CREW under EIGA.




                                                 12
              Case 1:18-cv-02400 Document 1 Filed 10/18/18 Page 13 of 15



                             PLAINTIFF’S CLAIM FOR RELIEF

                                           CLAIM ONE

(For a Declaratory Judgment that Defendants’ Failure to Release Documents Incorporated
by Reference in Former Administrator Pruitt’s Public Financial Disclosure Report Violates
  the Ethics in Government Act, and an Order Compelling Defendants to Release Those
                                     Documents)

        45.     Plaintiff re-alleges and incorporate by reference all preceding paragraphs above.

        46.     Mr. Pruitt’s PFD Report expressly incorporates by reference an “inventory” in

EPA’s possession of various unidentified “items” provided to Mr. Pruitt in his capacity as EPA

Administrator that may qualify as gifts reportable under EIGA.

        47.     EIGA requires Defendants to “permit inspection” or “furnish a copy” of Mr.

Pruitt’s full and complete PFD Report—including any documents incorporated by reference in

the report—to “any person requesting such inspection or copy.” 5 U.S.C. app. 4 § 105(b)(1).

        48.     Plaintiff properly submitted a completed OGE Form 201 request for the PFD

Report, in accordance with applicable law and regulations. The request explicitly sought all

documents incorporated by reference in the report, because such documents are, by definition,

part of the report.

        49.     Defendants issued a final determination denying Plaintiff’s request insofar as it

sought the inventory of items expressly incorporated by reference in Mr. Pruitt’s PFD Report,

reasoning that the inventory is “not part of” the report.

        50.     Defendants’ final determination was “arbitrary, capricious, an abuse of discretion,

or otherwise not in accordance with law,” 5 U.S.C. § 706(2)(A), insofar as Defendants failed to

release, in violation of EIGA, a copy of the full and complete PFD Report upon Plaintiff’s proper

submission of an OGE Form 201 request.
                                                 13
               Case 1:18-cv-02400 Document 1 Filed 10/18/18 Page 14 of 15



        51.      Defendants have “unlawfully withheld” agency action, 5 U.S.C. § 706(1), by

failing to release, in violation of EIGA, a copy of the full and complete PFD Report upon

Plaintiff’s proper submission of a OGE Form 201 request.

        52.      Plaintiff has suffered a cognizable informational injury because, as a direct result

of Defendants’ actions, Plaintiff has (a) been deprived of information that EIGA requires

Defendants to disclose to it; and (b) Plaintiff has suffered precisely the type of harm disclosure

seeks to prevent, namely denial of access to a full and complete copy of a federal official’s

public financial disclosure report.

        53.      Plaintiff has also been injured because Defendants’ failure to disclose the

requested documents deprives Plaintiff of information critical to advance its ongoing mission—

to which Plaintiff has devoted substantial resources—of informing the public about issues

relevant to the integrity of public officials, their potential conflicts of interest, and their

compliance with federal law. Had Defendants released the information to which Plaintiff is

entitled, Plaintiff would have sought to use that information to educate the public regarding the

items provided to Mr. Pruitt in his capacity as EPA Administrator, including details concerning

the identity, source, and value of those items.

        54.      Plaintiff has exhausted all available administrative remedies under EIGA.

        55.      Plaintiff is therefore entitled to an order declaring Defendants to be in violation of

their obligations under EIGA, 5 U.S.C. app. 4 § 105, and compelling them to comply with those

obligations.




                                                   14
            Case 1:18-cv-02400 Document 1 Filed 10/18/18 Page 15 of 15



                                   PRAYER FOR RELIEF

       WHEREFORE, Plaintiff respectfully requests that this Court:

       1.     Declare that Defendants have violated EIGA by failing to release all documents

incorporated by reference in Mr. Pruitt’s PFD Report;

       2.     Declare that Plaintiff is entitled to disclosure of the requested documents;

       3.     Issue injunctive relief compelling Defendants to release all documents

incorporated by reference in Mr. Pruitt’s PFD Report;

       4.     Award Plaintiff its costs and reasonable attorneys’ fees in this action; and

       5.     Grant such other and further relief as the Court may deem just and proper.



       Date: October 18, 2018                Respectfully Submitted,

                                             /s/ Nikhel Sus
                                             Nikhel S. Sus
                                             (D.C. Bar No. 1017937)
                                             Adam Rappaport
                                             (D.C. Bar. No. 479866)
                                             Citizens for Responsibility and Ethics in
                                             Washington
                                             455 Massachusetts Ave., N.W.
                                             Washington, D.C. 20001
                                             Telephone: (202) 408-5565
                                             Fax: (202) 588-5020
                                             nsus@citizensforethics.org
                                             arappaport@citizensforethics.org

                                             Counsel for Plaintiff




                                               15
